                                                                                            FU -0
                                                                                        r/.-f: pr.-.M



                                                                                     DEC I 4 2018
                      IN THE UNITED STATES DISTRICT COURT                      CLf
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division




 IN RE: LUMBER LIQUIDATORS
 CHINESE-MANUFACTURED FLOORING
 PRODUCTS MARKETING,SALES                                  MDLNo. l:15-md-2627(AJTA"RJ)
 PRACTICES AND PRODUCTS LIABILITY
 LITIGATION


 This Document Relates to ALL Cases




 IN RE; LUMBER LIQUIDATORS
 CHINESE-MANUFACTURED FLOORING                             MDL No. 1:16-md-2743(AJT/TRJ)
 DURABILITY MARKETING AND SALES
 PRACTICE LITIGATION


 This Document Relates to ALL Cases




                                   NOTICE OF APPEAL




       Notice is hereby given that Brice M. Johnston, an Objector in the above named cases,

hereby appeals to the United Stales Court of Appeals for the Founh Circuit from the Order

(Document 1726) awarding attorneys' fees to Class Counsel in the amount of510,080,000,

entered in this action on the 15th day of November 2018.

                                                           Respc^illy,


                                                           Brice M. Johnston
                                                           4824 Grassmere St
                                                           Montgomery AL 361 16-9200
